SULLIVAN, J.,
Concurring in Part. — I concur in the conclusion reached to the effect that the general rule of res adjudicata or law of the case does not apply in this case. I also concur in the conclusion to reverse the judgment and remand the cause for a new trial on all of the issues presented in the original complaint, or that the parties may see fit to present ■by any amendment to the pleadings; but dissent as to the rule heretofore announced by this court to the effect that a riparian owner in this state takes title to the thread of the stream. My views upon that question are expressed in my dissenting opinions in the cases of Johnson v. Johnson, 14 Ida. 561, 95 Pac. 499, 24 L. R. A., N. S., 1240, Lattig v. Scott, 17 Ida. 506, 107 Pac. 47. It has been held by the supreme court of the United States in Scott v. Lattig, 227 U. S. 229, 33 Sup. Ct. 242, 57 L. ed. 490, and other cases, that upon the admission of a state into the Union, the ownership of the bed of navigable streams passed to the state, and if the thread of such navigable stream was the boundary of the state, the ownership passed to the state to the thread of the stream, subject to certain limitations mentioned in said decision. In the case of Scott v. Lattig, supra, referring to this matter, the court said: “That the subsequent disposal by the former [the United States] of the fractional subdivisions on the east bank, carried with it no right to the bed of the river, save as the law of Idaho may have attached such a right to private riparian ownership.”
It is there held that the disposal by the United States of the fractional subdivisions on the east bank of said river carried with it no right to the bed of the river.
We have no statute law whatever granting a private riparian owner the bed of the stream. In my view of the mat*8ter, the supreme court of this state has not the right or authority to donate any land that belongs to the state to a riparian owner, or to anyone else. Under the rule laid down in all of the decisions of the United States supreme court on this question, the bed of Snake river, at least to the border line of the state, passed to the state and not .to the riparian owner, and this court has no authority to donate the title thereof to any person.
(November 26, 1913.)